USDC IN/ND case 4:21-cv-00057-PPS-JEM document 1 filed 08/25/21 page 1 of 12


                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF INDIANA
                                  LAFAYETTE DIVISION


DAVID LIN, MD,                  )
                                )
             Plaintiff,         )
                                )
       vs.                      ) Cause No. 4:21-cv-00057
                                )
FRANCISCAN ALLIANCE, INC.       )
d/b/a FRANCISCAN ST. ELIZABETH  )
HEALTH and FRANCISCAN ALLIANCE, )
INC. d/b/a FRANCISCAN PHYSICIAN )
NETWORK,                        )
                                )
             Defendants.        )

             COMPLAINT FOR DAMAGES AND DEMAND FOR TRIAL BY JURY

        Plaintiff David Lin, MD, by counsel, for his Complaint for Damages and Demand for Trial

by Jury, states as follows:

                                     I.      INTRODUCTION

        1.      This is an action brought by DAVID LIN, MD (“Dr. Lin”) against Defendants

FRANCISCAN ALLIANCE d/b/a FRANCISCAN ST. ELIZABETH HEALTH and

FRANCISCAN PHYSICIAN NETWORK (collectively, “Franciscan”), between which parties there

is an employment relationship. Franciscan violated Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e, et seq. (“Title VII”) during Dr. Lin’s employment with Franciscan, by disciplining

him and subjecting him to multiple peer review actions without cause on the basis of his Taiwanese

national origin and Asian race. Franciscan acted deliberately and in violation of Dr. Lin’s civil rights

on the basis of his national origin and race. Franciscan also violated Dr. Lin’s civil rights by

subjecting Dr. Lin to a hostile work environment based on his national origin and race as well as

retaliating against him for reporting discrimination and a hostile work environment to Franciscan,

which are further violations of Title VII.
USDC IN/ND case 4:21-cv-00057-PPS-JEM document 1 filed 08/25/21 page 2 of 12


                                  II.          EEOC COMPLIANCE

        2.      Dr. Lin exhausted all of the administrative proceedings available to him by timely

filing a Charge of Discrimination on the basis of national origin, race, and retaliation with the U.S.

Equal Employment Opportunity Commission (“EEOC”).

        3.      Dr. Lin filed his Charge of Discrimination with the EEOC on or about January 8,

2021.

        4.      Dr. Lin’s Charge of Discrimination was filed by the EEOC under two different

charge numbers, one per Defendant, under Charge Numbers 470-2021-01020 and 470-2021-01022.

Copies of Dr. Lin’s Charges are attached hereto and marked as Exhibits 1 and 2.

        5.      Dr. Lin’s Charge was timely filed in compliance with 29 U.S.C. § 626, 42 U.S.C. §

12117 and 42 U.S.C. § 2000e-5.

        6.      Dr. Lin received Dismissals and Notices of Rights for each Charge Number on May

27, 2021, which were dated May 27, 2021. True and accurate copies of the Dismissals and Notices of

Rights are attached hereto and marked as Exhibits 3 and 4.

        7.      This action was therefore timely filed within ninety (90) days of receipt by Dr. Lin of

the Dismissal and Notice of Rights.

                                        III.    JURISDICTION

        8.      Jurisdiction of the Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337, and

1343 as well as 42 U.S.C. § 2000e-2.

        9.      The Title VII claims are authorized and instituted pursuant to Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e et seq.

        10.     Jurisdiction to grant injunctive and declaratory equitable relief as well as to award

damages is invoked pursuant to 42 U.S.C. § 2000e-5(g).




                                                    2
USDC IN/ND case 4:21-cv-00057-PPS-JEM document 1 filed 08/25/21 page 3 of 12


        11.     The employment practices alleged to be unlawful were committed within the

jurisdiction of the United States District Court for the Northern District of Indiana, Lafayette

Division.

                                              IV.     VENUE

        12.     Dr. Lin is a resident of Tippecanoe County in the State of Indiana and is a citizen of

the United States of America.

        13.     Defendant Franciscan Alliance, Inc. doing business as “Franciscan St. Elizabeth

Health” is a limited liability corporation that is organized in the State of Indiana. St. Joseph County,

Indiana is its principal business location.

        14.     Defendant Franciscan Alliance, Inc. doing business as “Franciscan Physician

Network” is a limited liability corporation that is organized in the State of Indiana. St. Joseph

County, Indiana is its principal business location.

        15.     The unlawful employment practices alleged herein primarily arose in Lafayette,

Indiana, which is located within Tippecanoe County, Indiana. Tippecanoe County is located in the

Northern District of Indiana.

        16.     Thus, this cause of action is properly venued in the Northern District of Indiana

under 28 U.S.C. § 1391(b), which allows for an action to be brought in the district where the

defendant resides or in which the cause of action arose.

                                           V.       PLAINTIFF

        17.     Dr. Lin is a citizen of the United States, and is currently, as he was during all times

relevant to this Complaint, a resident of Tippecanoe County in the State of Indiana.

        18.     Dr. Lin resides in Lafayette, Indiana.

        19.     Dr. Lin’s national origin is Taiwanese.

        20.     Dr. Lin’s race is Asian.



                                                      3
USDC IN/ND case 4:21-cv-00057-PPS-JEM document 1 filed 08/25/21 page 4 of 12


        21.     Dr. Lin is a person entitled to protection under Title VII based on his national origin

and race.

                                        VI.    DEFENDANTS

        22.     Defendant Franciscan Alliance, Inc. doing business as “Franciscan St. Elizabeth

Health” is a limited liability corporation with its principal place of business located at 1515 W.

Dragoon Tr., Mishawaka, IN, 46544.

        23.     Defendant Franciscan Alliance, Inc. doing business as “Franciscan Physician

Network” is a limited liability corporation with its principal place of business located at 1515 W.

Dragoon Tr., Mishawaka, IN, 46544.

        24.     At all times relevant to this action, Franciscan employed Dr. Lin.

                                 VII.    STATEMENT OF FACTS

A.      Franciscan hired Dr. Lin in September 2014 as the Medical Director of the Infection
        Control Department and as a physician, and for 6 years, Dr. Lin’s performance and
        provision of patient care was unquestioned.

        25.     Franciscan hired Dr. Lin as the Medical Director of the Infection Control

Department and a physician at Franciscan St. Elizabeth Health in September 2014.

        26.     Dr. Lin is the only physician who specializes in infectious diseases on Franciscan’s

Lafayette campus.

        27.     For nearly six years, Dr. Lin was not informed of any significant performance

deficiencies, and he was never found “outside the standard of care” in any peer review of the patient

care that he provided.

B.      Despite Dr. Lin’s loyalty and hard work on behalf of Franciscan, he was treated with
        disrespect and was harassed.

        28.     From the time that Dr. Lin began his employment with Franciscan, he was

demeaned, bullied, and harassed by other Caucasian physicians.




                                                    4
USDC IN/ND case 4:21-cv-00057-PPS-JEM document 1 filed 08/25/21 page 5 of 12


        29.    The orthopedic group, for example, refused to work with Dr. Lin during the first

approximately 6 months of his employment without a valid basis, although Dr. Lin was the only

physician who specialized in infectious diseases on Franciscan’s Lafayette campus.

C.      By the beginning of 2020, the demeaning treatment and harassment began to
        exponentially increase with the COVID-19 pandemic.

        30.    By early 2020, Franciscan’s demeaning treatment and harassment of Dr. Lin began to

accelerate with the COVID-19 pandemic.

        31.    For instance, at the end of January 2020, Dr. Lin wrote a detailed letter containing

his recommendations for early preparation for the COVID-19 pandemic, which Franciscan ignored

despite the fact that Dr. Lin was the only physician who specialized in infectious diseases on

Franciscan’s Lafayette campus.

        32.    In February 2020, Franciscan rejected Dr. Lin’s requests for N95 masks and eye

shields for all personnel that might be screening members of the public for admission to the

hospital.

        33.    One of Dr. Lin’s supervisors even yelled at Dr. Lin during a meeting because Dr.

Lin—an infectious disease specialist—suggested these precautions, although Dr. Lin’s

recommendations aligned with the CDC’s own recommendations.

        34.    Later, Dr. Lin was told to get “on board” with advising the nursing staff that surgical

masks were as safe as N95 masks because Dr. Lin’s suggestion of wearing N95 masks was

supposedly “scaring people.”

        35.    Franciscan even threatened to take away an N95 mask from a nurse who worked

with Dr. Lin in an attempt to get Dr. Lin in line, although this nurse was over 60 years old and had a

spouse with significant preexisting conditions.




                                                  5
USDC IN/ND case 4:21-cv-00057-PPS-JEM document 1 filed 08/25/21 page 6 of 12


       36.     Based on Dr. Lin’s knowledge, training, experience, and review of pertinent medical

literature, N95 masks were shown to be far more effective in preventing the transmission of

COVID-19.

       37.     Franciscan was also aware at the time that N95 masks were shown to be far more

effective in preventing the transmission of COVID-19, yet Franciscan asked Dr. Lin to make a false

statement to nursing staff that surgical masks were as effective as N95 masks.

       38.     Accordingly, Dr. Lin asked his supervisors to place their bases in writing for this

recommendation of surgical masks instead of N95 masks, and they agreed but never actually did so.

       39.     Franciscan eventually provided N95 masks to Franciscan employees when a

Franciscan physician contracted COVID-19, but many employees who had potential contact with

COVID-19 patients were still discouraged from using N95 masks and were told N95 masks were

not needed.

       40.     Franciscan has recently implemented a policy requiring its employees to use N95

masks when treating, dealing with, or at high risk for encountering COVID-19 patients—the

recommendation Dr. Lin made at the beginning of the COVID-19 pandemic.

       41.     Because COVID-19 is believed to have originated in China, Dr. Lin believes his

closely-related Taiwanese heritage and Asian national origin motivated Franciscan to view his

recommendations as suspect, even though he is an infectious disease specialist.

D.     After over 5 years of no peer review issues, Dr. Lin was found to have been “outside
       the standard of care” by the Medicine Standards Committee on 3 or 4 occasions
       beginning around April 2020.

       42.     In his over 5 years of experience with Franciscan, no one had found that Dr. Lin

provided substandard patient care.

       43.     Suddenly, however, Dr. Lin was found “outside of the standard of care” by the

Medicine Standards Committee on 3 or 4 occasions beginning on or around April 2020.



                                                  6
USDC IN/ND case 4:21-cv-00057-PPS-JEM document 1 filed 08/25/21 page 7 of 12


        44.        These findings were both incredibly unfounded and unprecedented; non-minority

physicians with widely known performance deficiencies were treated more favorably.

        45.        For the first time in his career, patient files were sent to an external peer reviewer,

who determined that some cases had been a deviation in care of either minimal or no concern and

others, at most, had been a deviation in care of a “moderate” concern with no harm to patients.

        46.        Dr. Lin hired an independent expert, who on his review of the same patient records

concluded that he had “the upmost confidence in Dr. Lin’s abilities” and any “issues raised in these

ten cases do not rise to the level of substantial deviation below standard of care.”

        47.        Notably, in one case that was found below the standard of care, the standard of care

had actually been violated by a Caucasian physician because he had altered Dr. Lin’s recommended

course of treatment. Dr. Lin’s recommended course of treatment met the appropriate standard of

care.

        48.        To Dr. Lin’s knowledge, there were no consequences for this Caucasian physician

even though he had caused a deviation from the standard of care by changing Dr. Lin’s

recommended course of treatment.

E.      In June and July 2020, Dr. Lin reported discrimination and harassment based on his
        national origin to Franciscan’s human resources department.

        49.        Dr. Lin filed a complaint both verbally and in writing with Franciscan’s human

resources department in June and July 2020 alleging discrimination and harassment based on his

national origin.

        50.        The HR representative requested that Dr. Lin answer some follow up questions to

these complaints.

        51.        Dr. Lin asked the HR representative to send these questions to him by email, so Dr.

Lin could provide a more thorough reply because verbal communications are more difficult for Dr.

Lin than written communications, and he processes information better via written correspondence.

                                                       7
USDC IN/ND case 4:21-cv-00057-PPS-JEM document 1 filed 08/25/21 page 8 of 12


           52.   Although this HR representative agreed to send these follow up questions to Dr. Lin

via email, the promised follow-up email never arrived.

           53.   No other follow-up or remedial action was taken by Franciscan in connection with

Dr. Lin’s complaints of discrimination and harassment based on his national origin.

           54.   The harassment and differential treatment of Dr. Lin continued, and Franciscan

began retaliating against Dr. Lin because of his discrimination and harassment complaints.

           55.   Dr. Lin also continued to complain about this treatment by Franciscan, including by

submitting incident reports via Franciscan’s reporting system in August and September 2020.

           56.   Franciscan continues to threaten Dr. Lin’s employment with unfounded peer review

actions.

           57.   The peer review actions have largely been led by the Chair of the Medicine Standards

Committee, about whom Dr. Lin complained to HR in June and July 2021.

           58.   Dr. Lin has also complained the Medical Executive Committee (“MEC”) regarding

the discriminatory and harassing treatment he has received but his complaints have been ignored.

Instead, the MEC has targeted Dr. Lin and told him he needs to cooperate with the Medicine

Standards Committee and the MEC or risk further negative peer review action.

           59.   Caucasian physicians have been treated more favorably than Dr. Lin.

           60.   As a direct and proximate result of the foregoing conduct:

                 a.     Dr. Lin has suffered damage to his career;

                 b.     Dr. Lin has suffered mental and physical anguish; and

                 c.     Dr. Lin has incurred additional financial losses, including the costs associated

                        with invoking his federally protected civil rights.




                                                    8
USDC IN/ND case 4:21-cv-00057-PPS-JEM document 1 filed 08/25/21 page 9 of 12


                                 VIII. STATEMENT OF CLAIMS

                                              COUNT I
(National Origin and Race Discrimination/Harassment in Violation of Title VII of the Civil Rights Act of 1964)

        61.     Plaintiff incorporates the allegations in paragraphs 1 through 60 above, and, in

addition, alleges that Franciscan discriminated against Dr. Lin on the basis of his national origin and

race in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq.

        62.     Dr. Lin’s national origin is Taiwanese, and his race is Asian.

        63.     Dr. Lin was subjected to a number of adverse employment actions, including, but

not limited to: not responding to or investigating Dr. Lin’s discrimination and harassment

complaints; being subjected to heightened scrutiny of his work; being belittled and harassed on a

daily basis; having his professionalism called into question without cause; and being subjected to

multiple peer review processes without cause.

        64.     Dr. Lin was qualified for his positions as Medical Director and physician with

Franciscan.

        65.     Similarly situated employees outside of Dr. Lin’s protected class were not subjected

to the same adverse employment actions when they engaged in the same and/or worse conduct as

Dr. Lin.

        66.     In addition, although Dr. Lin reported unlawful harassment on the basis of his

national origin by his supervisors and coworkers to Franciscan on multiple occasions, Franciscan

failed to remedy the harassment, which created a hostile work environment that has never been

corrected or addressed by Franciscan.




                                                      9
USDC IN/ND case 4:21-cv-00057-PPS-JEM document 1 filed 08/25/21 page 10 of 12


                                                  COUNT II
         (Retaliation in Violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-3)

        67.     Plaintiff incorporates the allegations in paragraphs 1 through 66 above, and, in

addition, alleges that Franciscan retaliated against Dr. Lin in violation of Title VII of the Civil Rights

Act of 1964.

        68.     Dr. Lin engaged in protected activity, including, but not limited to, reporting and

making complaints about national origin discrimination and harassment to Franciscan’s human

resources department on multiple occasions; this was protected activity.

        69.     Because Dr. Lin complained about the discrimination and/or harassment against

him, Franciscan subjected Dr. Lin to multiple peer review actions without cause; this was an adverse

action by Franciscan.

        70.     Franciscan retaliated against Dr. Lin for engaging in protected activity.

        71.     Franciscan believed that Dr. Lin was engaged in or planning to engage in additional

Title VII protected activity, including, but not limited to, reporting discrimination to HR, filing a

Charge of Discrimination with the EEOC, or taking other legal action. Franciscan took adverse

employment actions against Dr. Lin in retaliation for his actual and perceived Title VII protected

activity, including, but not limited to: being subjected to numerous instances of harassment; having

his professionalism called into question without cause; and being subjected to heightened scrutiny of

his work—including multiple peer reviews—without cause.

                                   IX.      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Dr. David Lin prays for a judgment in his favor against

Defendants, and prays that the following relief be awarded:

        (a)     Grant a permanent injunction enjoining Franciscan, its officers, successors, assigns,
                and all persons in active concert or participation with it, from engaging in national
                origin discrimination and any other employment practice, which discriminates on the
                basis of national origin, and from engaging in retaliation.



                                                     10
USDC IN/ND case 4:21-cv-00057-PPS-JEM document 1 filed 08/25/21 page 11 of 12



        (b)     Order Franciscan to institute and carry out policies, practices and programs which
                provide equal employment opportunities for individuals based on their national
                origin, and which eradicate the effects of its past and present unlawful employment
                practices.

        (c)     Order Franciscan to make whole Dr. Lin by providing appropriate back pay and
                front pay for actual damages with pre-judgment interest, in amounts to be
                determined at trial, and other affirmative relief necessary to eradicate the effects of
                its unlawful employment practices, including but not limited to Dr. Lin’s pecuniary
                losses.

        (d)     Order Franciscan to make whole Dr. Lin by providing compensation for past and
                future pecuniary losses resulting from the unlawful employment practices described
                above, including medical expenses, in amounts to be determined at trial.

        (e)     Order Franciscan to make whole Dr. Lin by providing compensation for past and
                future non-pecuniary losses resulting from the unlawful employment practices
                complained of above, including emotional pain, suffering, inconvenience, loss of
                enjoyment of life, and humiliation in amounts to be determined at trial.

        (f)     Order Franciscan to pay Dr. Lin punitive damages for its malicious and/or reckless
                conduct described above, in amounts to be determined at trial.

        (g)     Order Franciscan to reinstate Dr. Lin to an appropriate position, at an equal or
                improved salary.

        (h)     Order Franciscan to pay Dr. Lin special damages, in amounts to be determined at
                trial.

        (i)     Order Franciscan to pay damages to Dr. Lin for any and all injuries to his career, in
                amounts to be determined at trial.

        (j)     Award Dr. Lin the costs of this action including reasonable attorneys’ fees and any
                such further relief as the Court may deem just, proper, and equitable.

        (k)     Grant such further relief as the Court deems necessary and proper in the public
                interest.


                               X.      RESERVATION OF RIGHTS

        Pursuant to the rules of pleading and practice, Plaintiff reserves the right to assert additional

violations of federal and state law.




                                                   11
USDC IN/ND case 4:21-cv-00057-PPS-JEM document 1 filed 08/25/21 page 12 of 12


                                        XI.      JURY TRIAL

       Plaintiff demands trial by jury on all issues so triable.

                                                 Respectfully submitted,


                                                 s/ Sandra L. Blevins
                                                 Sandra L. Blevins, Attorney No. 19646-49
                                                 Jamie A. Maddox, Atty. No. 26522-49
                                                 Courtney E. Endwright, Attorney No. 30557-49
                                                 Chad H. Holler, Atty. No. 35253-49

                                                 Attorney for Plaintiff David Lin, MD

BETZ + BLEVINS
One Indiana Square, Suite 1660
Indianapolis, Indiana 46204
Office: (317) 687-2222
Fax: (317) 687-2221
E-mail: litigation@betzadvocates.com




                                                   12
